WENTWORTH, Judge.
Appellant seeks review of an order denying his Fla.R.Crim.P. 3.850 motion for post-conviction relief. We find that the motion was filed beyond the time limit established in Rule 3.850, and we therefore affirm the order appealed.
Appellant’s Rule 3.850 motion recites that his convictions occurred in 1983, and that he did not pursue a direct appeal. Rule 3.850 states that:
Any person whose judgment and sentence became final prior to January 1, 1985, shall have until January 1, 1987, to file a motion in accordance with this rule.
Appellant’s motion was filed in 1989, and his claims do not involve any newly-established constitutional rights or other matters which could not have been previously known. Although appellant alleged that he was suffering from a “psychiatric disturbance” and “mental incompetency” prior to his conviction, he did not assert any period of continuing or recurring incompetence throughout the time provided for filing a motion under Rule 3.850. While the lower court denied the motion on other grounds, we find that on its face it indicated it was filed beyond the time allowed under the rule and accordingly affirm on this basis. Cf., Amazon v. State, 537 So.2d 170 (Fla. 2d DCA 1989), rev. denied 547 So.2d 1209 (Fla.1989).
The order appealed is affirmed.
ERVIN and BARFIELD, JJ., concur.